United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1249
Issued: October 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 17, 2017 appellant filed a timely appeal from a January 31, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left foot injury
causally related to the accepted December 15, 2016 employment incident.
FACTUAL HISTORY
On December 19, 2016 appellant, then a 38-year-old sheet metal mechanic, filed a
traumatic injury claim (Form CA-1) alleging that on December 15, 2016 he sustained a left ankle
sprain when he was exiting an aircraft and climbing down the stairwell. He reported losing his
1

5 U.S.C. § 8101 et seq.

footing and falling, causing him to hang by his left foot which got caught in the steps. Appellant
stopped work on December 16, 2016 and returned to work on December 19, 2016.
In a December 15, 2016 St. Anthony Hospital diagnostic report, Dr. Chester Beam, a
Board-certified diagnostic radiologist, reported that an x-ray of appellant’s left foot revealed
unremarkable findings with no acute fractures and dislocation and tibial talar joint osteoarthritis.
By letter dated December 29, 2016, OWCP informed appellant that the evidence of
record was insufficient to support his claim. It noted that the medical evidence submitted failed
to document any diagnosed condition which could be related to the accepted employment
incident. OWCP advised appellant of the medical evidence needed and was afforded 30 days to
respond.
In support of his claim, appellant submitted a Notification of Personnel Action (Form SF50) and the official position description for a sheet metal mechanic. No other evidence was
received.
By decision dated January 31, 2017, OWCP denied appellant’s claim as the evidence of
record was insufficient to establish a traumatic injury. It found that the December 15, 2016
incident occurred as alleged, but that the evidence of record failed to provide a firm medical
diagnosis which could be reasonably attributed to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

2

medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.6
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish a traumatic
injury causally related to the accepted December 15, 2016 incident.7
Appellant has established that the December 15, 2016 employment incident occurred as
alleged. The issue, therefore, is whether he submitted sufficient medical evidence to establish
that the employment incident caused a left foot injury.
The Board finds that the medical evidence is deficient on two grounds: first, it fails to
provide a firm diagnosis. Second, there is no narrative opinion on causal relationship between a
diagnosed condition and the employment incident.8
The only medical evidence submitted in support of appellant’s claim was a December 15,
2016 St. Anthony Hospital diagnostic report. Dr. Beam’s report fails to establish a firm medical
diagnosis and provides no support for an injury as the physician reported that an x-ray of the left
foot revealed unremarkable examination findings.9 The physician merely interpreted diagnostic
findings and did not describe, explain, or diagnose a compensable medical condition.10 The
opinion of a physician supporting a firm medical diagnosis and causal relationship must rest on a
complete factual and medical background supported by affirmative evidence, address the specific
factual and medical evidence of record, and provide medical rationale explaining the nature of
the relationship between the diagnosed condition and the established incident or factor of
employment.11 While Dr. Beam’s report establishes that appellant sought treatment on the date
of the accepted employment incident, the report does not constitute probative medical evidence

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

8

Supra note 6.

9

J.P., Docket No. 14-87 (issued March 14, 2014).

10

S.Y., Docket No. 11-1816 (issued March 16, 2012).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

3

because he fails to provide a clear diagnosis and does not adequately explain the cause of any
medical condition.12
The Board notes that the underlying issue in this case was whether appellant sustained an
injury causally related to the accepted December 15, 2016 employment incident. That is a
medical issue which must be addressed by relevant medical evidence.13 As such, the Form SF50 and the official position description for a sheet metal mechanic are irrelevant to his claim as
OWCP accepted that the employment incident occurred as alleged.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.14 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.15 In the instant case, appellant has established that the December 15, 2016 incident
occurred as alleged. He has failed, however, to establish an injury causally related to the
accepted December 15, 2016 employment incident. Thus, appellant has failed to meet his
burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a left foot
injury causally related to the accepted December 15, 2016 employment incident.

12

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

13

See Bobbie F. Cowart, 55 ECAB 746 (2004).

14

Daniel O. Vasquez, 57 ECAB 559 (2006).

15

D.D., 57 ECAB 734 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

